Citation Nr: 0628708	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-04 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for joint and bone pain, 
claimed as arthritis.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954 and from August 1955 to July 1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the RO in New York, 
New York, which denied entitlement to service connection for 
joint and bone pain, claimed as arthritis.

In December 2002, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake additional development.  
In August 2003, the Board remanded the claim for further 
adjudication.   

In a November 2004 decision, the Board denied entitlement to 
service connection for joint and bone pain, claimed as 
arthritis.  The veteran thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In a March 2006 joint motion to the Court, the parties 
requested that the November 2004 Board decision be vacated 
and remanded. 

The Court granted the Joint Motion for Remand by means of an 
Order dated in April 2006, vacating the November 2004 Board 
decision and remanding the case for readjudication consistent 
with the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2006 Joint Motion for Remand, the parties agreed 
that VA did not fully comply with the requirements of 38 
U.S.C.A. 5103A or 38 C.F.R. § 3.159.  

Specifically, the Joint Motion for Remand noted that the 
veteran was never given notice of correspondence dated in 
August 2001 which indicated that both sick and morning 
reports were not available for the veteran.
 
Additionally, the Joint Motion for Remand indicated that in a 
May 2001 deferred rating decision, a request was made to 
locate the veteran's service personnel file for the period of 
service dated from December 11, 1952 to December 2, 1954.  
However, the request for the veteran's service personnel file 
was never completed.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of 
the fact that a request was made for 
his sick and morning reports and a 
response indicated that no sick or 
morning reports were available.

2.  Contact the National Personnel 
Records Center (NPRC) and request the 
veteran's complete service personnel 
file.  Once obtained, all records and 
documentation must be permanently 
associated with the claims folder.

3.  Re-adjudicate the claim.  If the 
claim is not fully granted, issue a 
supplemental statement of the case 
before returning the appeal to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


